Bell, Chief Judge.
Appellant’s petition for certiorari, challenging the decision of the State Personnel Board which upheld the termination of his employment with appellee, was denied in a superior court order entered November 11,1977. On December 7, 1977, appellant filed a motion for new trial which was denied April 3, 1978. A notice of appeal from the judgment of April 3,1978 was filed by appellant April 25, 1978. Held:
Code Ann. § 40-2207.1 provides the procedure for hearings and judicial review of decisions of the State Personnel Board. The statute provides that one who has exhausted all administrative remedies may seek judicial review of a final decision in the superior court. Code Ann. § 40-2207.1 (h). The superior court review shall be confined to the record; the court may affirm or reverse the decision, or remand the case for further proceedings. Code Ann. § 40-2207.1 (m). A party aggrieved by an order of the court may appeal to the Court of Appeals of Georgia in accordance with the Appellate Practice Act. Code Ann. § 40-2207.1 (n). This statute contains no provision for a "new trial.” Therefore, a motion for new trial is not the proper vehicle to obtain a re-examination of the denial of the petition for certiorari, and a motion so filed has no validity and will not extend the filing date of a notice of appeal within the intent and meaning of Code Ann. § 6-803. Consequently, as appellant failed to file a notice of appeal within thirty days of the appealable order of November 11, 1977, this appeal must be dismissed. See Shine v. Sportservice Corp., 140 Ga. App. 355 (231 SE2d 130).

Appeal dismissed.


Shulman and Birdsong, JJ., concur.